The opinion of the court was delivered by
Redfield, J.
Bronson was the agent of defendant for conducting the works of the company at Highgate. He borrowed $200 of the plaintiff, and gave his own note. The money was principally used by Bronson in purchasing shaved hoops, which he furnished for the company, and was paid for them. The court directed a verdict for the defendant, on the ground that the indebtedness for said loan became merged in the note, and that Bronson alone was liable upon the note.
It is well settled in this state, since the decision in Hutchinson v. Olcott, 4 Vt. 83, that a note given for a previous debt, is prima facie a payment of such debt. But it has been held that if such *461note is taken under misunderstanding of the facts, supposing the credit of other parties was given and bound by the note, then the presumption is rebutted, and the party may sue on the original indebtedness. Wait v. Brewster, 31 Vt. 516.
Bronson seems to have been a sub-agent, whose duty was principally limited to the manufacture of lime, and forwarding the same to market, while Wade was the general agent, who furnished the funds, and sold the lime. But Bronson had made purchases of wood, provender, and materials for barrels, and occasionally borrowed money, and used it for defendant’s benefit. However slight the evidence that Bronson had been permitted to borrow money on the credit of the defendant, still, we think, as he was an agent of the defendant for some purposes, and the character and limit of that agency rested entirely in parol, that the plaintiff had a right to have the questions submitted to a jury, under proper instructions.
II. We think it cannot be said that there was no evidence in the case that plaintiff took the note of Bronson, supposing that he pledged the credit of the company. And, we think, the plaintiff had the right to go the jury, if he insisted upon this question.
Judgment of the county court reversed, and cause remanded.